10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-05799-LHK Document 300-1 Filed 10/05/20 Page 1 of 7

JEFFREY BOSSERT CLARK
Acting Assistant Attorney General
ALEXANDER K. HAAS

Branch Director

DIANE KELLEHER

BRAD P. ROSENBERG
Assistant Branch Directors

M. ANDREW ZEE
ALEXANDER V. SVERDLOV
STEPHEN EHRLICH

Trial Attorneys

U.S. Department of Justice

Civil Division, Federal Programs Branch
1100 L Street, NW

Washington, D.C. 20005
Telephone: (202) 305-0550

Attorneys for Defendants

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

NATIONAL URBAN LEAGUE, et al.,
Plaintiff,
Vv.
WILBUR L. ROSS, JR., ef al.,

Defendants.

 

 

DECLARATION OF DOCTOR STEVEN DILLINGHAM

Case No. 5:20-cv-05799-LHK

Case No. 5:20-cv-05799-LHK.

DECLARATION OF
STEVEN DILLINGHAM

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-05799-LHK Document 300-1 Filed 10/05/20 Page 2 of 7

I, Steven Dillingham, make the following declaration pursuant to 28 U.S.C. § 1746, and

state under penalty of perjury the following is true and correct to the best of my knowledge and

belief:

1. Ihave served as the Director of the United States Census Bureau since January 2019. I

have a B.A. from Winthrop University, a J.D., M.P.A. and Ph.D. from the University of
South Carolina, an M.B.A. from George Washington University and an LL.M. from
Georgetown University. Ihave more than 25 years of statistical, research, senior
management, and Iegal experience in the federal government, and J previously served
as Director of the Bureau of Justice Statistics, and the Bureau of Transportation
Statistics.

This declaration was prepared in response to this Court’s October 1, 2020 Order, which
specifically requested this declaration to confirm I have acted to ensure Defendants’
ongoing compliance with the Court’s preliminary injunction and detail the steps
Defendants have taken to comply with the that order. I am providing this declaration
based on my personal knowledge, or on information provided to me in the course of my

official duties.

Communications with Field Staff

3. The Census Bureau has employed nearly 530,000 individuals through the course of the

2020 Census. These are intermittent, hourly employees, most with no experience in
census operations. We communicate with them primarily through manuals, training
materials, and messages to their mobile devices. They receive instructions from their
supervisors via telephone calls and text messages, rather than through central guidance
issued from Headquarters. The operation’s vast scope necessarily entails feedback from
this large staff ranging from allegations of discrimination or wrongdoing, to observations
and recommendations for operational improvements. We encourage reporting of
complaints through supervisory channels, and provide information about how to file
complaints via several avenues, including the Office of Inspector General Hotline for

allegations of waste, fraud or abuse.

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-05799-LHK Document 300-1 Filed 10/05/20 Page 3 of 7

4. Following receipt of the Court’s September 24, 2020 Order granting Plaintiffs’ Motion

for a Preliminary Injunction (PI) (ECF 208), the Assistant Director for Field
Operations, James Christy, joined a conference call on Friday, September 25 at 10:30
a.m. Eastern with all regional data collection managers to discuss the issuance of the PI,
to confirm that it stayed the Replan’s September 30 deadline for the completion of data
collection, and to let staff know they should continue working on data collection. A

copy of the agenda for this call is attached as Attachment 1.

. Later on Friday, September 25 at 3:23 p.m. Eastern, Mr. Christy sent an email to all

managers working on field operations at Headquarters and in the regions notifying
them of our obligation to comply with the Court’s Preliminary Injunction. (Attachment
2)

. At5:00 pm Eastern on Friday, September 25, Mr. Christy briefed the Regional

Directors and the Chief of Field Division via a conference call on the Preliminary
Injunction, emphasizing the stay of the Replan’s September 30 deadline, and explained
that he was awaiting additional guidance. Mr. Christy directed the Regional Directors
and the Chief of Field Division to continue to complete nonresponse follow-up (NRFU)

operations and said he would forward information as soon as it was available.

. On Monday, September 28, Mr. Christy instructed staff to send a text message to all

Decennial field staff, enumerators and Census Field Supervisors (CFSs). As reflected
in Mr. Christy’s declaration filed at ECF 234, this text message was sent at 12:56 a.m.
Eastern on September 29. Here is the content of that text message: “A federal district
court issued a preliminary injunction on September 24. The Census Bureau is
complying with the Court’s Order which moves the finishing date for NRFU operations
after September 30. The Secretary announced today that NRFU operations will finish
on October 5. We will post updated guidance on the content locker.” The “content
locker” is a viewable folder where field staff can see documents from the government-

provided device.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

8.

Case 5:20-cv-05799-LHK Document 300-1 Filed 10/05/20 Page 4 of 7

On October 1, 2020, this Court entered an order clarifying its preliminary injunction.
ECF No. 288.

On Friday, October 2 at 3:30 pm Eastern, Dale Kelly, Chief of Field Division, issued a
Memorandum to All Staff in the Field Division (including all staff in all Regional
Offices), stating: “As a result of court orders, the October 5, 2020 target date is not
operative, and data collection operations will continue through October 31, 2020.
Employees should continue to work diligently and enumerate as many people as
possible. Contact your supervisor with any questions. See attached for a copy of the
Court’s orders.” (Attachment 3) Attached to the Memorandum were copies of ECF
Nos. 208 and 288.

10. On Friday, October 2, Mr. Christy arranged for a text message to be sent to all

11.

Decennial field staff (enumerators and CFSs). This text message was sent to devices
starting at 3:52 p.m. Eastern on October 2, 2020. The text message read: “As a result
of court orders, the October 5, 2020 target date is not operative, and data collection
operations will continue through October 31, 2020. Employees should continue to
work diligently and enumerate as many people as possible. Contact your supervisor
with any questions. For a copy of the court orders, check the Content Locker.” Court
orders ECF No. 208 and ECF No. 288 were placed in the content locker. Attached are
images showing the text message and the Court Orders on a government-provided
enumerator iPhone. (Attachment 4) The text message was sent again at 12:00 a.m. on
October 3, 2020.

To ensure delivery to all Census staff, the Regional Directors forwarded Division Chief
Kelly’s October 2 email to their staffs as well. Attached are copies of those emails

from each of the six Regional Directors (Attachment 5).

12. On October 5, 2020, Mr. Christy provided managers working on data collection

activities with the attached guidance providing more specifics on completion of cases
(Attachment 6). Mr. Christy also instructed staff to send a text message to all

Decennial field staff (Enumerators and CFSs). This text message was sent starting at

 
+ A ww

~ =}

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-05799-LHK Document 300-1 Filed 10/05/20 Page 5 of 7

1:21 p.m. Eastern on October 5, 2020. The text message read: “REQUIRED: Please
see important information posted to the Content Locker.” (Attachment 7) The statement

placed in the Content Locker is attached as Attachment 8.

Communications with Census Bureau Staff Who Access the Email Network

13.

On October 2, 2020, the Census Bureau conveyed the same message to all
Headquarters Staff in the attached email. This message also was delivered to all staff
working in the National Processing Center, the Paper Data Capture Centers, the
Regional Offices and the Regional Census Centers. (Attachment 9)

Updates to Public-Facing Resources

14. On October 2, 2020, senior leadership in our Communications Directorate “scrubbed”

15.

our public website to verify that all references to either a September 30 completion date
or October 5 target date for the end of data collection had been removed and replaced
with October 31, Changes were made to our “2020 Census Operational Adjustments
due to COVID-19” page to update the information as well as remove any reference to
the August 3 Replan. This page (which can be accessed at
https://2020census.gov/en/news-events/operational-adjustments-covid-19.html) is an
authoritative source designed to help all 2020 Census stakeholders track the current
schedule of operations. In addition, we have adjusted a relevant entry on the 2020
Census Fighting Rumors page, which can be accessed at
https://2020census.gov/en/news-events/rumors/follow-up.html. Time-stamped earlier
statements, such as press releases, remain present in our newsroom on census.gov and
2020Census.gov, and have not been removed or edited.

We posted a press release reiterating these messages and sent the same information
directly to our extensive media list. https://2020census.gov/en/news-events/press-
releases/court-ruling.html We posted a link to this information on our social media
accounts including Twitter, Facebook and LinkedIn. Direct calls were made to key
stakeholder groups, and Congressional committee staff from the Senate Homeland

Security and Governmental Affairs Committee; House Committee on Oversight and

 
Case 5:20-cv-05799-LHK Document 300-1 Filed 10/05/20 Page 6 of 7

Reform; Senate Appropriations Subcommittee on Commerce, Justice and State and
House Appropriations Subcommittee on Commerce, Justice, and State. Additionally,
we have informed the Government Accountability Office and Commerce Department’s
Office of Inspector General of our operational status.
Operational Steps to Ensure Compliance with Preliminary Injunction
16. The Census Bureau has taken a number of operational steps to comply with the Court’s
orders:

a. Self Response. We have taken all necessary steps, including contract

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

extensions, to ensure that self-response will remain open until October 31, 2020,

for the Internet, telephone, and paper data collection channels.

. Mobile Questionnaire Assistance (MQA). To the extent MQA opportunities

still exist, we will make staff available to work these events.

. Nonresponse Follow-up (NRFU). We will continue to assign NRFU cases to

enumerators for all areas that have not yet reached 100% completion. We will
continue with our guidance from the COVID-19 Plan that no CFS Area (Census
Field Supervisor area) can enter the Closeout Phase until it reaches 90%
completion, but note for the Court that over 96% of all CFS areas nationwide
are closeout eligible (7.2. 90% complete}. We will continue to complete re-
interview cases, (reinterviewing identified households for quality assurance),
field verification cases (verifying the existence of selected housing units added
through our non-ID self response process), and Self Response Quality
Assurance cases (reinterviewing identified households flagged by our internal
algorithms) as planned under the COVID-19 Plan, with all work finishing by
October 31, 2020.

. Staff Administration. We will continue hiring and training staff consistent with

the COVID-19 Plan. We will continue to accept voluntary resignations and to

terminate employees who work for operations that have been completed, such

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-cv-05799-LHK Document 300-1 Filed 10/05/20 Page 7 of 7

as our Enumeration at Transitory Locations operation. We will collect devices
and other materials from employees as they depart.

e. Count Review Event 1. We will collect information from Group Quarters
establishments identified in our Count Review 2 event.

f. Addition of Addresses to the MAF. We will continue to accept additions to the
Master Address File or “MAF” in the same fashion as under the COVID-19
Plan.

g. Integrated Partnership and Communications Program. We will continue this
program, including paid search (advertisements that appear at the top of search
engine results). We will continue through October 31, 2020, both earned media
and paid media targeted to the areas with the highest NRFU uncompleted
workload. Ongoing communications will also focus on American Indian and
Alaska Native areas and audiences. Partnership efforts at the national and
regional efforts also will continue, spearheaded by the nearly 300 staff members

who remain employed in this program.

17. As of October 4, 2020, the Census Bureau has enumerated 99.6% of the nation’s housing
units, with 43 states and D.C. over 99%. Of the seven remaining states, four are over
98%, and three are over 97%. The 2010 Census had an enumeration rate of 99.6% while
the 2000 Census had an enumeration rate of 99.45%. In the 2000 Census, 45 States

reached a 99% enumeration rate.

I have read the foregoing and it is all true and correct.

. Th
DATED this 5 day of October, 2020

An Calg fon

 

 

 

Steven Dillingham

Director, United States Bureau of the Census

 
